PER CURIAM.
In the trial of this personal injury action, the court admitted into evidence a traffic citation received, prior to the subject accident, by Mr. Swank, the plaintiff below. The trial court also admitted into evidence the fact that Mr. Swank was charged with, and pled guilty to, driving under the influence some two and one-half years after the occurrence of the subject accident.
We find the cumulative error of the admission of this evidence to require a new trial. Accordingly, the case is reversed and remanded for proceedings consistent herewith.
Reversed and remanded.
PARKER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.